DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Applicants' arguments, filed 05/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 4-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (US 2009/0246151, Oct. 1, 2009) in view of Perla et al. (US 4,020,154, Apr. 26, 1977).
LeBlanc et al. disclose a process for preparing a dentifrice composition comprising: a) preparing a fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile) comprising: i) one or more fatty amphiphiles selected from the group consisting of cetyl alcohol and stearyl alcohol and combinations thereof, ii) one or more dispersing surfactants, and iii) one or more solvents, b) providing one or more swelling surfactants (i.e. secondary surfactant), c) providing oral carrier materials, and d) mixing said fatty amphiphile dispersion, swelling surfactants, and oral carrier materials to form a gel network in the dentifrice (claim 12). The fatty amphiphile contained in the fatty amphiphile dispersion is the only part of the oral composition that needs to be heated (¶ [0095]). The dispersing surfactant and solvent can added to the fatty amphiphile after cooling enabling the fatty amphiphile dispersion to form (¶ [0097]). The oral carrier materials can be added during the formation of the fatty amphiphile dispersion, after the dispersion if formed, with the swelling surfactant, and/or after the swelling surfactant has been added (¶ [0098]). Oral carrier materials include fluoride ion sources such as sodium fluoride (¶ [0065]), abrasive polishing materials such as calcium pyrophosphate (¶ [0082]), whitening agents such as hydrogen peroxide (¶ [0068]), humectants such as water, and thickening agents such as carboxyvinyl polymers (¶ [0089]). The thickening agent is present in an amount from about 0% to about 15% (¶ [0092]). The fatty amphiphile is present in an amount of from about 5% to about 80% in the fatty amphiphile dispersion (¶ [0032]). The fatty amphiphile dispersing surfactant is typically present in the fatty amphiphile dispersion in an amount of from about 0.01% to about 15% (¶ [0047]). The oral composition comprises swelling surfactant as part of gel network in an amount from about 0.01% to about 15% (¶ [0054]). Suitable swelling surfactants include sodium lauryl sulfate (¶ [0056]). The viscosity of the dentifrice is typically from about 5 to about 100 BKU (¶ [0101]). Suitable solvents to be used in the fatty amphiphile dispersion and the final oral composition include water (¶ [0050]). The solvent may be present in the oral composition in an amount of from about 0.1% to about 99% (¶ [0051]). The oral care composition is homogenous (¶ [0109]).
LeBlanc et al. differ from the instant claims insofar as not disclosing wherein the composition is deaerated.
	However, Perla et al. disclose degassing or deaeration of dentifrices (col. 1, lines 6-7). The presence of air bubbles affect the density, flowability, stiffness, extrusion properties, stability, and transparency or visual clarity of dentifrices (col. 1, lines 27-36). 
It would have been prima facie obvious to one of ordinary skill in the art to have deaerated the composition of LeBlanc et al. since air bubbles affect the density, flowability, stiffness, extrusion properties, stability, and transparency or visual clarity of dentifrices as taught by Perla et al. 
In regards to instant claim 1 reciting a “cold” dispersible fatty amphiphile, LeBlanc et al. disclose wherein the dispersing surfactant and solvent are added to the fatty amphiphile after it has been cooled to form the fatty amphiphile dispersion. Therefore, it would have been obvious to one of ordinary skill in the art that the fatty amphiphile dispersion formed is “cold.” 
In regards to instant claim 1 reciting wherein the composition is not heated above 30ºC during any portion of the method, LeBlanc et al. do not disclose wherein the composition is heated. Although LeBlanc et al. disclose wherein the fatty amphiphile in the fatty amphiphile dispersion is heated, the claimed method does not recite steps for forming the cold dispersible fatty amphiphile. Without reciting steps for forming the cold dispersible fatty amphiphile, steps for forming the cold dispersible fatty amphiphile are not part of the claimed method that requires no heating. The claimed method requires a formed cold dispersible fatty amphiphile. If the formed cold dispersible fatty amphiphile is not heated, it meets the claimed limitation of no heat during any portion of the method. The formed fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile) of LeBlanc et al. is not heated since the dispersing surfactant and solvent are added to the fatty amphiphile after it has been cooled to form the fatty amphiphile dispersion.
In regards to instant claim 1 reciting combining water and a cold dispersible fatty amphiphile and then adding a fluoride ion source, an abrasive, and a peroxide source, LeBlanc et al. disclose wherein oral carrier materials, such as water, fluoride ion source, abrasive, and peroxide, may be added after the fatty amphiphile dispersion is formed. In regards to adding water prior to the other oral carrier materials, changes in sequence of adding ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04. 
In regards to instant claims 2 and 10 reciting about 5% to about 20% polymer, LeBlanc et al. disclose wherein oral carrier materials may also be added during the formation of the fatty amphiphile dispersion. Suitable oral carrier materials include thickening agents such as carboxyvinyl polymers and the thickening agent may be present from about 0% to about 15%. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the composition of LeBlanc et al. wherein the fatty amphiphile dispersion comprises about 0% to about 15% polymer. 
In regards to instant claim 9, the claim is a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. As such, since the product of instant claim 9 is obvious over the product of LeBlanc et al., the claim is obvious even if LeBlanc et al. did not disclose the claimed process. 


Response to Arguments
	Applicant argues that claims 1 and 9 have been amended to recite “wherein a gel network is formed and the composition is not heated above 30⁰C during any portion of the method. 
The Examiner does not find Applicant’s argument to be persuasive. In regards to instant claim 1 reciting wherein the composition is not heated above 30ºC during any portion of the method, LeBlanc et al. do not disclose wherein the composition is heated. Although LeBlanc et al. disclose wherein the fatty amphiphile in the fatty amphiphile dispersion is heated, the claimed method does not recite steps for forming the cold dispersible fatty amphiphile. Without reciting steps for forming the cold dispersible fatty amphiphile, steps for forming the cold dispersible fatty amphiphile are not part of the claimed method that requires no heating. The claimed method requires a formed cold dispersible fatty amphiphile. If the formed cold dispersible fatty amphiphile is not heated, it meets the claimed limitation of no heat during any portion of the method. The formed fatty amphiphile dispersion (i.e. cold dispersible fatty amphiphile) of LeBlanc et al. is not heated since the dispersing surfactant and solvent are added to the fatty amphiphile after it has been cooled to form the fatty amphiphile dispersion.

Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1, 2, 4-10 and 12-16 are rejected.
Claims 3 and 11 are objected to.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612